2022 UT 25


                               IN THE

       SUPREME COURT OF THE STATE OF UTAH

     In the Matter of the Discipline of DOUG BERNACCHI, #10336

                OFFICE OF PROFESSIONAL CONDUCT,
                            Appellee,
                                 v.
                         DOUG BERNACCHI,
                            Appellant.

                           No. 20210034
                        Heard: June 6, 2022
                        Filed June 23, 2022

                         On Direct Appeal

                   Third District, Salt Lake City
                 The Honorable Patrick W. Corum
                          No. 190907101

                             Attorneys:
Billy L. Walker, Emily A. Lee, and Barbara Townsend, Salt Lake City,
                             for appellee
     Doug Bernacchi, Charlottesville, Virginia, pro se appellant

 ASSOCIATE CHIEF JUSTICE LEE authored the opinion of the Court, in
    which JUSTICE PEARCE, JUSTICE PETERSEN, JUDGE POHLMAN,
                    and JUDGE HARRIS joined.
Having recused himself, CHIEF JUSTICE DURRANT does not participate
        herein; COURT OF APPEALS JUDGE RYAN HARRIS sat.
  JUSTICE DIANA HAGEN became a member of the Court on May 18,
 2022, after the oral argument panel was assigned, and accordingly
   did not participate; COURT OF APPEALS JUDGE JILL POHLMAN sat.
                          OPC v. BERNACCHI
                         Opinion of the Court

   ASSOCIATE CHIEF JUSTICE LEE, opinion of the Court:
   ¶1 This is an appeal in an attorney discipline matter involving
Doug Bernacchi. Bernacchi was suspended by the Indiana Supreme
Court in October 2017. The Illinois Bar subsequently suspended him
in a reciprocal disciplinary proceeding. It then notified the Utah
Office of Professional Conduct (OPC) of the disciplinary actions
against Bernacchi in Illinois and Indiana. And OPC initiated its own
disciplinary action in response to the notice, asserting that Bernacchi
was subject to reciprocal sanctions in Utah under rule 14-522 of the
rules governing the State Bar. SUP. CT. R. PRO. PRAC. 14-522 (2019). 1
    ¶2 The district court entered a one-year reciprocal suspension
against Bernacchi on two alternative grounds. It first concluded that
Bernacchi had “defaulted” when he abruptly withdrew from a
hearing on the parties’ cross-motions for summary judgment—
striking Bernacchi’s answer and pleadings and entering default
judgment. In the alternative, it concluded that a reciprocal
suspension was appropriate on the merits—upholding the basis of
OPC’s charges and rejecting a series of Bernacchi’s grounds for
opposing them.
   ¶3 On this appeal, Bernacchi challenges the district court’s
judgment in a rambling diatribe 2 that fails to engage with the district

_____________________________________________________________
   1   Our Rules of Professional Practice were amended and
renumbered effective December 15, 2020. We cite to and apply the
rules in effect at the time of the disciplinary proceedings in
Indiana—that is, when Bernacchi was “publicly disciplined by
another court” in October 2017 and the reciprocal discipline rule
would have been triggered. SUP. CT. R. PRO. PRAC. 14-522(a), amended
and renumbered as SUP. CT. R. PRO. PRAC. 11-567 (2020); see also In re
J.A.L., 2022 UT 12, ¶ 18 n.5, 506 P.3d 606 (“[W]e apply the law as it
exists at the time of the event regulated by the law in question.”
(alteration in original) (citation omitted) (internal quotation marks
omitted)).
   2 Bernacchi’s briefing repeatedly stoops to name-calling and
motive-questioning. See, e.g., Brief of Appellant at 40 (calling OPC
staff “Nazis”); Reply Brief of Appellant at 22 (“[T]he leadership of
the Utah State Bar and the OPC . . . can’t see or shoot straight out
there in pioneer land.”); Brief of Appellant at 16 (characterizing the
OPC’s efforts as “gaslighting the third district court judge, this
Court, and [Bernacchi]”); id. at 26–27 (asserting that the Indiana
                                                       (continued . . .)
                                   2
                           Cite as: 2022 UT 25
                          Opinion of the Court

court’s analysis on a number of points. 3 The legal basis for
Bernacchi’s appeal is often lost in the mire of his caustic rhetoric,


disciplinary commission “tricked” and “entrapped” him and
engaged in racial bias against him); id. at 28 (characterizing the
December 2020 summary judgment hearing as a “sham”); id. at 29
(calling this disciplinary action “pure harassment”); id. at 30
(asserting that OPC “lied” to Judge Corum and engaged in “actual
fraud”); id. at 32 (stating that Judge Corum “retaliated” against him
for leaving the summary judgment hearing by entering default
judgment); id. at 45 (asserting that Judge Corum was “over-focused
on his agenda-driven, rigged-justice ‘performance art’”); id. at 53
(stating that Judge Corum “acted[] above the law” and “had been
improperly influenced by [OPC]”).
    And in so doing, Bernacchi’s briefing runs afoul of our rules of
procedure and standards of professionalism and civility. UTAH R.
APP. PROC. 40(b)(1) (authorizing discipline and sanctions for
submitting filings that are presented for “any improper purpose”
including to “harass”); SUP. CT. R. PRO. PRAC. 14-301(3) (establishing
that lawyers “should avoid hostile [or] demeaning” words and
“shall not, without an adequate factual basis, attribute to other
counsel or the court improper motives, purpose, or conduct”). These
and other moves by Bernacchi could call for an order striking
offending portions of the brief. UTAH R. APP. PROC. 24(i) (establishing
that the court “may strike or disregard a brief that contains
burdensome, irrelevant, immaterial, or scandalous matters”). Or
they could justify a referral to our Professionalism and Civility
Counseling Board. SUP. CT. R. PRO. PRAC. 14-303(b)(1). But the former
seems unnecessary now that we have called out the bad behavior in
a published opinion. And the latter is probably a moot point for
Bernacchi, who is already resigned from the practice of law in Utah
and proclaims that he is not “ever likely to practice law in Utah,
has . . . retired, and moved from Utah long ago” to which “he [is]
never returning.” Brief of Appellant at 33, 50; see also Appellant’s
Motion for Summary Disposition at 23 (describing himself as a
“long-retired” lawyer); Reply Brief of Appellant at 22–23 (stating
that he has not practiced law “anywhere” for “many years” and is
“fully retired and . . . not working”).
   3  See Living Rivers v. Exec. Dir. of the Utah Dep’t of Env’t. Quality,
2017 UT 64, ¶¶ 41–43, 50–51, 417 P.3d 57 (declining to reach the
“important questions” of the appeal where the appellant “utterly
fail[ed] to engage with the substance of the [lower tribunal’s]
                                                          (continued . . .)
                                    3
                         OPC v. BERNACCHI
                        Opinion of the Court

much of which is directed at relitigating the Indiana proceeding or at
maligning various actors in the judicial system. These flourishes are
hardly helpful to our task of rendering an evenhanded assessment of
the legal issues presented for our decision. Yet that is still our job,
and one we take seriously even when litigants sling mud at the court
and call judges names 4 instead of engaging in measured legal
analysis.
    ¶4 As best we can tell, Bernacchi advances five grounds for
challenging the imposition of a reciprocal sanction against him. He
asserts: (1) that    the  district  court    lacked    subject-matter
jurisdiction; (2) that OPC lacked power to suspend him because he
had already “resigned” his status as an attorney; (3) that reciprocal
sanctions are improper due to an alleged failure of “due process” in
the underlying Indiana proceedings; (4) that OPC’s charges are time-
barred; and (5) that the district court had no basis for entering
default judgment, particularly in the absence of an opportunity for
Bernacchi to brief that question.
    ¶5 OPC vaguely asserts that the district court “was correct in
entering reciprocal discipline against Mr. Bernacchi.” But it presents
no legal analysis of a basis for default judgment under our rules of
civil procedure, and offers no response to Bernacchi’s assertion that
the court erred in entering default without first giving Bernacchi an
opportunity to be heard on the matter. Instead, OPC defends the

ruling”); Federated Cap. Corp. v. Shaw, 2018 UT App 120, ¶ 20, 428
P.3d 12 (clarifying that an appellant who “does not meaningfully
engage with the district court’s reasoning . . . falls short of
demonstrating any error on the part of the district court” (citation
omitted)); see also UTAH R. APP. PROC. 24(a)(8) (requiring the
appellant to “explain, with reasoned analysis supported by citations
to legal authority and the record, why the party should prevail on
appeal”).
   4  Name-calling unfortunately abounds in our increasingly tribal
culture. But for any who may be wondering, it won’t help your cause
in our justice system. You may privately question a judge’s wisdom,
sanity, or consistency. You may even be inclined to reduce your
animus to an epithet aimed at a member of the court you are
appearing in. See Appellant’s letter to the Court (April 4, 2022)
(calling one of us a “flip flopping Justice”). That might make you feel
better in the moment. But we can assure you—it’s not a best practice
in appellate briefing.

                                  4
                          Cite as: 2022 UT 25
                         Opinion of the Court

district court’s judgment on the merits—offering its position on each
of the first four grounds listed above.
    ¶6 We affirm under the standard of review that governs our
decisions in attorney discipline cases. See Utah State Bar v. Lundgren
(In re Discipline of Lundgren), 2015 UT 58, ¶ 9, 355 P.3d 984 (declaring
that this court “review[s] district court findings in attorney discipline
matters with less deference” than it affords in other cases, and
“retain[s] the right to draw different inferences from the facts in
order to make an independent determination of the correctness of
the discipline the district court imposed” (citations and internal
quotation marks omitted)). We uphold the jurisdiction of the district
court and the OPC, conclude that Bernacchi has failed to show that
there was a due process problem sufficient to defeat the imposition
of a reciprocal sanction, and hold that his time-bar defense was
forfeited because he did not preserve it in the district court. In so
doing, we identify potential concerns with the imposition of a
default judgment on this record, but conclude that any error was
harmless in light of our agreement with the district court’s analysis
of the merits.
                                    I
    ¶7 Bernacchi asserts that the district court lacked subject-matter
jurisdiction over an attorney discipline matter that is committed to
the jurisdiction of this court under the Utah Constitution. He then
argues that OPC lacked the authority to prosecute him under rule
14-506 of our rules of professional practice. He also contends that the
Indiana proceeding was an improper basis for a reciprocal sanction
under rule 14-522(d) in light of certain “due process” defects in the
Indiana action. And he claims that OPC’s charges against him are
time-barred under rule 14-529 (2019). We reject each of these
challenges to the district court’s order.
                                   A
    ¶8 Bernacchi’s challenge to the district court’s jurisdiction is
rambling and confusing. But it seems to start with the assertion that
this court has constitutionally established jurisdiction to “govern the
practice of law.” UTAH CONST. art. VIII, § 4. And it appears to pivot
to the proposition that neither the legislature nor this court is
“permitted” to confer jurisdiction on the district court. Among other
assertions, Bernacchi claims that the legislature ran afoul of article
VIII, section 4 when it enacted Utah Code section 78A-5-102(3)—a
provision that recognizes that “[t]he district court has jurisdiction



                                   5
                          OPC v. BERNACCHI
                         Opinion of the Court

over matters of lawyer discipline consistent with the rules of the
Supreme Court.”
    ¶9 Bernacchi cites Barnard v. Utah State Bar, 857 P.2d 917 (Utah
1993), for the proposition that this court’s jurisdiction over attorney
discipline matters is exclusive—and preclusive of the jurisdiction of
the district court. And because he claims that he had resigned or was
administratively suspended by the Utah Bar before OPC sought a
reciprocal sanction against him, he also asserts that there is no
jurisdiction in an attorney discipline matter over a non-attorney.
    ¶10 None of these arguments holds water. First, article VIII,
section 4 admittedly confers on this court the duty to “govern the
practice of law, including admission to practice law and the conduct
and discipline of persons admitted to practice law.” UTAH CONST.
art. VIII, § 4. But the legislature has not stripped this court of
jurisdiction, or in any way run afoul of this provision. In enacting
Utah Code section 78A-5-102(3), the legislature was not abrogating
the supreme court’s constitutional jurisdiction over attorney
discipline cases. It was just acknowledging this court’s rules
designating the district court as an initial forum for fact-finding and
imposition of discipline, if necessary. See UTAH CODE § 78A-5-102(3)
(stating that “[t]he district court has jurisdiction over matters of
lawyer discipline consistent with the rules of the Supreme Court”
(emphasis added)); SUP. CT. R. PRO. PRAC. 14-511(a), (g) (2019),
amended and renumbered as 11-536 (December 15, 2020) (providing for
initial district court jurisdiction over attorney discipline matters,
subject to our appellate review).
    ¶11 The Barnard case is not to the contrary. In Barnard, we were
asked to decide whether the district courts had jurisdiction over a
declaratory judgment action aimed at establishing that an attorney’s
use of paralegals did not constitute the unauthorized practice of law.
Barnard, 857 P.2d at 918. The case arose prior to our adoption of a
rule delegating authority to the district courts. Id. at 919 n.5. And the
majority in Barnard held that the district courts lacked subject-matter
jurisdiction to decide a matter that was committed to the exclusive
jurisdiction of the supreme court at the time that case was filed. Id.
    ¶12 Our court adopted the new rule during the pendency of the
Barnard case. Id. at 919 n.5. And that development defeats
Bernacchi’s reliance on this decision. The holding in Barnard is
distinguishable on its face. It is based on a legal regime that
prevailed prior to our adoption of a rule designating the district
courts as an initial forum for attorney discipline matters. Bernacchi

                                   6
                          Cite as: 2022 UT 25
                         Opinion of the Court

fails to address or even acknowledge that point. And his reliance on
Barnard fails on this basis.
    ¶13 Bernacchi invokes the dissent in Barnard in support of an
assertion that this court lacks the power to involve the district courts
in attorney discipline. In dissent, Justice Stewart asserted that the
“language” of article VIII did not “confer[]” on this court “the power
either to control the jurisdiction of district courts or to confer
jurisdiction on district courts.” Barnard, 857 P.2d at 921 (Stewart, J.,
dissenting). “That power,” in Stewart’s view, “lies within the
province of the Legislature,” id.—a point the majority addressed
only by noting that the rule delegating authority to the district courts
was not in effect at the time the case was filed, and thus “ha[d] no
bearing on the outcome.” See id. at 919 n.5.
    ¶14 Bernacchi does not develop Justice Stewart’s point in his
briefing. And the point is difficult to reconcile with the text of the
Utah Constitution. Article VIII, section 4 confers broad power on this
court to “govern the practice of law, including admission to practice
law and the conduct and discipline of persons admitted to practice
law.” UTAH CONST. art. VIII, § 4. That greater power may encompass
the lesser power to involve the district courts in our process of
governing the practice of law and of resolving disciplinary
proceedings. And our rule, in any event, does not appear to “confer
jurisdiction on district courts” that they do not otherwise possess.
    ¶15 Our district courts have “original jurisdiction in all matters
except as limited by this constitution or by statute.” UTAH CONST. art.
VIII, § 5. No constitutional or statutory provision excludes attorney
discipline matters from the district courts’ original jurisdiction. To
the contrary, as noted above, the legislature has confirmed that the
district courts have “jurisdiction over matters of lawyer discipline
consistent with the rules of the Supreme Court.” UTAH CODE § 78A-
5-102(3). And Bernacchi’s argument fails on that basis.
    ¶16 Under our law as it now stands, this court cannot be viewed
as intruding on the prerogative of the legislature “to control the
jurisdiction of district courts or to confer jurisdiction on district
courts.” Barnard, 857 P.2d at 921 (Stewart, J., dissenting). And
Bernacchi’s reliance on the Barnard dissent accordingly fails.
   ¶17 That leaves only Bernacchi’s assertion that there can be no
subject-matter jurisdiction here because he is not an attorney
admitted to practice in Utah. This argument is simply mistaken. It
confuses the merits with jurisdiction. And it misses the well-settled
point that a court always has jurisdiction to determine its

                                   7
                         OPC v. BERNACCHI
                        Opinion of the Court

jurisdiction. See Union Pac. R.R. v. Utah Dep’t of Transp., 2013 UT 39,
¶ 13, 310 P.3d 1204. 5
                                  B
    ¶18 Bernacchi’s next argument is a challenge to the authority of
OPC over a person who is no longer actively licensed to practice law
in Utah. The focus of this argument is on the language of rule 14-
506—which speaks generally to the “disciplinary jurisdiction of the
Supreme Court and the OPC.” SUP. CT. R. PRO. PRAC. 14-506(a)
(2019). By rule, such jurisdiction extends broadly to “any lawyer
admitted to practice law in Utah,” to “any lawyer admitted but
currently not properly licensed to practice in Utah,” and to “any
formerly admitted lawyer” who violates a rule of professional
conduct “where the attorney was licensed to practice or was
practicing law at the time of the alleged violation.” Id. In both the
district court and on appeal, Bernacchi was focused solely on the
language of this rule. And the district court followed suit. It
concluded that “14-506 does apply to Mr. Bernacchi and his status as
a once-admitted lawyer” since the rule covers persons “formerly
admitted” to practice who violate a rule of professional conduct
“where the attorney was licensed to practice or was practicing law at
the time of the alleged violation.”
   ¶19 Both the parties and the district court proceeded on the
premise that the reciprocal sanction rule—rule 14-522—covers any
and all persons subject to rule 14-506. And we can see a plausible
basis for that view. Rule 14-522(a) requires OPC to “obtain a certified
_____________________________________________________________
   5 In passing, Bernacchi also vaguely asserts that the district court
lacked personal jurisdiction. But on appeal and in the district court,
Bernacchi did little more than mouth the words “personal
jurisdiction.” He provided no substantive analysis—no identification
of a governing legal principle, or application of such principle to the
facts of this case. That is insufficient. See UTAH R. APP. PROC.
24(a)(8) (“[Briefs] must explain, with reasoned analysis supported
by citations to legal authority and the record, why the party
should prevail on appeal.”); see also Hill v. Superior Prop. Mgmt.
Servs., 2013 UT 60, ¶ 47, 321 P.3d 1054 (holding that neither
district nor appellate courts are “depositor[ies] in which [a party]
may dump the burden of argument and research” and declining
to reverse the district court “for failing to undertake that task” on
behalf of a party (second alteration in original) (citations omitted)
(internal quotation marks omitted)).

                                  8
                          Cite as: 2022 UT 25
                         Opinion of the Court

copy” of a disciplinary order entered by another regulatory body
“having disciplinary jurisdiction” over any “lawyer within the
jurisdiction of the Supreme Court.” Id. 14-522(a). And that language
could be viewed as a cross-reference to the jurisdictional coverage
provided in rule 14-506—indicating that rule 14-522 likewise extends
not just to a “lawyer admitted to practice in Utah” but also to a
“lawyer admitted but currently not properly licensed to practice in
Utah” and to a “formerly admitted lawyer” who violates a rule of
professional conduct “where the attorney was licensed to practice or
was practicing law at the time of the alleged violation.” Id. 14-506(a).
    ¶20 Elsewhere, rule 14-522 seems to provide for reciprocal
sanctions only for a “lawyer admitted to practice in Utah.” Id. 14-
522(a). And that language could be read as limiting the availability
of reciprocal sanctions to a subset of all persons subject to the general
jurisdiction of this court and OPC under rule 14-506. A “lawyer
admitted to practice,” on this reading, could be viewed as
encompassing only those who are currently admitted to practice—
those with an active license. That reading could be reinforced by the
distinct categories of persons set forth in the coverage of rule 14-506,
in language that seems to describe a “lawyer admitted to practice in
Utah” in contrast to a “formerly admitted lawyer.”
    ¶21 We flag this ambiguity for our advisory committee, since we
see enough ambiguity here to merit some clarification or cleanup of
the language of our rules. 6 And frankly, we can see arguable policy
grounds for a clarification in either direction—for reinforcing the
view that the coverage of both rules is coextensive, or for
establishing that only currently admitted lawyers are subject to
reciprocal sanctions. With that in mind, we reserve the policy
decision for resolution on another day, after studied input from our
advisory committee.


_____________________________________________________________
   6 The text of the reciprocal sanction rule has been altered in a
recent amendment to our rules. See SUP. CT. R. PRO. PRAC. 11-567
(2020). But the new language may provide an even stronger basis
for a mismatch in coverage, as it speaks of reciprocal sanctions for
“a Lawyer licensed to practice in Utah.” Id. Perhaps both the old
rule and the new one are impliedly meant to extend to anyone
who was ever “admitted” or “licensed” to practice in Utah. But
the text of the rule is at least confusing. And it at least merits
some cleanup.

                                   9
                         OPC v. BERNACCHI
                        Opinion of the Court

    ¶22 We need not and do not resolve any possible mismatch
between the coverage of rules 14-506 and 14-522 here because
Bernacchi has not preserved or argued that there is any such
mismatch, and there is at least a plausible argument that the two
rules are coextensive. For that reason, we need only review the
district court’s determination that Bernacchi is subject to rule 14-506
because he is at least a lawyer “formerly admitted” to practice who
violated a rule of professional conduct “where the attorney was
licensed to practice or was practicing law at the time of the alleged
violation.” Id. 14-506(a). And we can easily affirm that conclusion.
Bernacchi has not addressed or refuted the district court’s analysis.
So we can accept his factual assertions about his status—as a lawyer
who had effectively resigned his status as a Utah lawyer at all
relevant times—while still affirming the district court. We thus
affirm on the basis of the district court’s decision.
                                  C
    ¶23 Bernacchi’s due process argument is also rather hard to
follow. A threshold point is clear: Bernacchi is not pleased with the
imposition of the sanction against him in Indiana, as he rails at great
length about alleged injustices and errors in the Indiana proceedings.
See, e.g., Brief of Appellant at 22–23 (asserting that “liability [in
Indiana] was based on a perjury trap and duress” and the “process
[was] flawed Constitutionally”); Reply Brief of Appellant at 5–11
(calling the Indiana process “a case of rigged justice” that “targeted”
him “for so called ‘death’ without due process”). But this is not a
forum for a collateral attack on the Indiana proceedings. It is an
action for reciprocal discipline under our Rules of Professional
Practice. To prevail on appeal, Bernacchi bears the burden of
demonstrating error in the district court’s imposition of a reciprocal
sanction.
    ¶24 Bernacchi takes a step in the direction of our rules when he
paints the cited problems in the Indiana case with the broad brush of
an infringement of his right to “due process.” Rule 14-522, after all,
establishes an exception to the requirement of imposing “equivalent
discipline” in Utah where “it clearly appears upon the face of the
record from which the discipline is predicated that . . . the procedure
was so lacking in notice or opportunity to be heard as to constitute a
deprivation of due process.” SUP. CT. R. PRO. PRAC. 14-522(d)(1)
(2020).
   ¶25 Yet Bernacchi has fallen far short of carrying his burden of
persuasion under the rule. A threshold burden of an appellant is to

                                  10
                         Cite as: 2022 UT 25
                        Opinion of the Court

identify and challenge the basis for the lower court decision on
appeal. Supra ¶ 3 n.3. Bernacchi has failed to even acknowledge the
basis for the district court’s disposition of this claim—its conclusion
that “four separate courts” (the Seventh Circuit Court of Appeals,
the Indiana Supreme Court, a federal district court in Indiana, and
the Illinois Supreme Court) had “already determined that Mr.
Bernacchi was provided due process” in Indiana. And he has
identified no basis for a determination that it was clear “upon the
face of the record” in Indiana that Bernacchi’s due process right to
“notice” and an “opportunity to be heard” was infringed. SUP. CT. R.
PRO. PRAC. 14-522(d)(1) (2020). The district court record includes at
least two documents indicating that Bernacchi had notice and an
opportunity to be heard—the Indiana Supreme Court Order, which
imposed a suspension on Bernacchi; and the Hearing Officer’s
Findings of Fact and Conclusions of Law, which outlined that
Bernacchi participated in the disciplinary process in Indiana, that he
admitted to the allegations against him, and that he agreed to a
sanctions hearing. Bernacchi does not address these documents, or
present any argument rooted in the language of the operative rule.
Besides his angry rants and vague complaints about an infringement
of due process, he presents no reasoned basis for a conclusion that
the alleged infringement of due process was clear “upon the face of
the record” in Indiana. And his argument fails on that basis. 7
                                  D
   ¶26 Bernacchi’s time-bar argument is easily disposed of.
Bernacchi failed to preserve this defense in his answer or in any

_____________________________________________________________
   7 Bernacchi also seems to hint at a basis for an exception under
rule 14-522(d)(3)—an exception that applies where “the
misconduct established warrants substantially different discipline
in Utah or is not misconduct in this jurisdiction.” SUP. CT. R. PRO.
PRAC. 14-522(d)(3). He seems to be attempting to invoke this
exception when he asserts that “Utah has never found strict
attorney misconduct for subcontracting staff, paralegal firms, or
temps”—activity that, in Bernacchi’s view, formed the basis for
the Indiana sanction. But Bernacchi offers no reasoned, authority-
rooted analysis in support of this assertion. And he has
accordingly failed to carry his burden of persuasion on appeal.
See supra ¶ 17 n.5 (discussing that the parties—not the court—
carry the burden of argument and research on appeal under our
rules and case law).

                                  11
                           OPC v. BERNACCHI
                         Opinion of the Court

other pleadings in the district court.8 He raised it for the first time on
appeal. And he has not identified or argued in favor of any exception
to our rules of preservation. We reject this argument on this basis.
See State v. Johnson, 2017 UT 76, ¶ 15, 416 P.3d 443 (“When a party
fails to raise and argue an issue in the trial court, it has failed to
preserve the issue, and [we] will not typically reach that issue absent
a valid exception to preservation.” (citation omitted)).
                                    II
    ¶27 Bernacchi also questions the basis for the imposition of a
default judgment against him, particularly in the absence of a motion
or an opportunity to be heard on the matter. He may have a point
here. At a bare minimum, Bernacchi should have been afforded an
opportunity to brief this issue before the court imposed a default
judgment. And the district court entered no findings or conclusions
on the basis for imposing a sanction of default. On such a record, it is
not apparent that Bernacchi’s admittedly intemperate, uncivil
behavior and decision to abruptly leave the summary judgment
hearing were an adequate basis for a default judgment. See UTAH R.
CIV. P. 10(h) (stating that Utah courts are given authority to “strike
and disregard all or any part of a pleading or other paper that
contains redundant, immaterial, impertinent or scandalous matter”);
see also UTAH R. CIV. P. 55(c) (permitting the court to set aside an
entry of default “[f]or good cause”).
   ¶28 We can assume (without deciding) that the district court may
have erred in entering a default judgment on this record. That still
would not be a basis for reversal. Any such error is harmless given
that the district court proceeded to provide an independent,
adequate basis for imposition of a reciprocal sanction against
Bernacchi on the merits. For that reason, we affirm despite our
misgivings with the manner in which the district court arrived at its

_____________________________________________________________
   8 Bernacchi made bare assertions to the district court that the OPC
disciplinary process was “untimely” and that there was a statute of
limitations problem. But Bernacchi did not refer to the applicable
statute of limitations rule or the relevant limitations period in the
proceedings below. See SUP. CT. R. PRO. PRAC. 14-529. In so doing, he
failed to present the substantive legal analysis required to preserve
an issue for appeal. See State v. Johnson, 2017 UT 76, ¶ 15, 416 P.3d
443 (holding that a party must “raise and argue an issue” to preserve
the issue in the district court (emphasis added) (citation omitted)).

                                   12
                         Cite as: 2022 UT 25
                        Opinion of the Court

alternative assertion that it was treating Bernacchi’s misconduct as a
basis for a default judgment.




                                 13